                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


VINAY YADAV,                                     §
                                                 §
                  Plaintiff,                     §                 SA-20-CV-00005-FB
                                                 §
vs.                                              §
                                                 §
FROST BANK,                                      §
                                                 §
                  Defendant.                     §

              ORDER CONTINUING INITIAL PRETRIAL CONFERENCE

       Before the Court is the above-styled and numbered cause of action, in which there is a

telephonic initial pretrial conference set for April 6, 2020 at 10:00 a.m. In light of the COVID-

19 Pandemic, the Court is postponing non-emergency matters, even teleconferences, to minimize

the need for Court personnel to come to the courthouse. For this reason, the parties should still

file their proposed scheduling order and Rule 26 report on or before April 3, 2020, as previously

ordered, but the initial pretrial conference will be continued to May 29, 2019.

       IT IS THEREFORE ORDERED that the Initial Pretrial Conference set for 10:00 a.m.

on April 6, 2020 is CANCELED.

       IT IS FURTHER ORDERED that this case is set for an Initial Pretrial Conference at

10:30 a.m. on May 29, 2020 in Courtroom B on the 4th Floor of the John H. Wood, Jr. United

States Courthouse, 655 E. Cesar Chavez Boulevard, San Antonio, Texas, 78206. Counsel may

appear by phone for the conference. Counsel should contact Valeria Sandoval, Courtroom

Deputy, at chestney_chambers@txwd.uscourts.gov, for call-in instructions at least 24 hours in

advance of the conference. The use of speaker phones is prohibited during a telephonic

appearance.



                                                 1
       IT IS FINALLY ORDERED that the parties fulfill their obligation to file their Rule 26

report and scheduling recommendations on or before April 3, 2020, as previously ordered.

       SIGNED this 31st day of March, 2020.




                                           ELIZABETH S. ("BETSY") CHESTNEY
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
